Citation Nr: 1233852	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from September 1952 to September 1955.  The Veteran died in March 2006.  The Appellant is his surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated

Initially, the Board notes that in Hupp v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that when adjudicating a claim for dependency and indemnity compensation (DIC), VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) (West 2002) notice for a DIC case must include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  21 Vet. App. 342 (2007).

In this case, the Board finds that the June 2007 and August 2007 VCAA notice letters do not contain the level of specificity set forth in Hupp.  Id.  Namely, the letters did not include a statement of the disabilities for which the Veteran was service-connected at the time of his death.  Id.  The Court held in Hupp that the Section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  Id.  The June 2007 and August 2007 letters did not do so.  Thus, based on the Board's review of the claim and the notice provided to the Appellant, pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), the Board finds that it is required to remand this case so that the Appellant can be provided with a new VCAA notice letter that more fully complies with the Court's holding.  Id.  

This letter must also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant-widow of all elements of her claim, including concerning the downstream effective date.  To date, the Appellant has not received a letter in compliance with this caselaw.

Additionally, the Board notes that the RO sent the Appellant a letter in March 2012 requesting the appropriate authorization to obtain the Veteran's private treatment records from Redlands Community Hospital, where he was last treated prior to his death.  The Appellant did not respond to this letter, and thus these treatment records are not currently of record.  Upon remand, the Board finds that the RO should make another attempt to obtain the appropriate authorization from the Appellant, as these final treatment records are pertinent to the Appellant's claim.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Lastly, the RO/AMC needs to obtain a medical nexus opinion to assist in determining whether the Veteran's service-connected posttraumatic stress disorder (PTSD), either singularly or jointly with some other condition, was the immediate or underlying cause of the Veteran's death.  38 C.F.R. § 3.312(b) (2011).  Specifically, the Appellant asserts that the Veteran's service-connected PTSD caused his death.  The Board notes that at the time of his death, the Veteran was service-connected for PTSD.  The Veteran's death certificate lists schizophrenia as a significant condition contributing to death, but not resulting in the underlying cause.  The immediate cause of the Veteran's death is listed as ventricular arrhythmia on the death certificate.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. 
§ 5103A(a) (West 2002) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

To date, the Appellant has never been afforded a VA medical opinion regarding her claim.  Therefore, based on the current case law and given this asserted linkage between the Veteran's service-connected PTSD and his death, to include the information listed on his death certificate, the Board believes a medical opinion is needed to fairly decide this appeal.  Id.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Appellant with a new VCAA notice letter that includes: (1) a statement indicating the specific disabilities that the Veteran was service-connected for at the time of his death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on a service-connected disability or disabilities, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a non-service-connected disorder.  In addition, this letter must apprise the Appellant of all elements of her claim, including the downstream effective date element.

2.  Send the Appellant a letter asking for the appropriate authorization to obtain the private treatment records from Redlands Community Hospital for the Veteran.  With appropriate authorization from the Appellant, obtain any available records identified.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After making attempts to obtain the aforementioned records, obtain a VA medical opinion on the cause of the Veteran's death.  Provide the reviewer with a list of the disabilities for which service connection was granted during the Veteran's lifetime.  The claims folder should be made available to the reviewer.  The reviewer's report should discuss relevant service and post-service medical records, records of the Veteran's terminal hospitalization, and records of treatment of service-connected disabilities in the period prior to the Veteran's death, as well as other relevant evidence of record.  The report should summarize and address the Appellant's contentions as to the cause of the Veteran's death.  

The reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent likelihood, or greater) that any service-connected disability was: (i) an immediate or underlying cause of the Veteran's death, or was etiologically related to the cause of the Veteran's death; or, was (ii) at least as likely as not a contributory cause of the Veteran's death (i.e., contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of death). 

Specifically, the reviewer should address the Appellant's contention that the Veteran's service-connected PTSD caused his death, as schizophrenia was listed as a significant condition contributing to death on the Veteran's death certificate, but not resulting in the underlying cause.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



